Citation Nr: 0925656	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  08-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 




INTRODUCTION

The Veteran served on active duty from September 1961 to 
January 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California. 


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss disability and tinnitus.

The Veteran is competent to report noise exposure that he was 
subjected to during active duty and current symptomatology of 
hearing loss and tinnitus.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
The Board also finds the Veteran's statements about noise 
exposure and current symptomatology to be credible.  The 
Veteran served aboard two aircraft carriers, the USS Hancock 
and the USS Midway as a boatswain mate, a job which required 
him to work on and below flight decks and exposed him to 
noise.  

Therefore, the Board has determined that Veteran should be 
afforded an etiology examination based on the assumption that 
the Veteran's reports of in-service noise exposure are 
credible.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should afford the 
Veteran an examination by an examiner with 
appropriate expertise to determine the 
nature and etiology of any currently 
present bilateral hearing loss disability 
and tinnitus.  The claims folder must be 
made available to and reviewed by the 
examiner.  If the Veteran is found to have 
hearing loss disability and/or tinnitus, 
the examiner should provide an opinion 
with respect to each such disability as to 
whether there is a 50 percent or better 
probability that the disability is 
etiologically related to the Veteran's 
active naval service.  For purposes of the 
opinions, the examiner should assume that 
the Veteran's description of his in-
service noise exposure is credible.

The rationale for all opinions expressed 
must also be provided. 

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claims based 
on a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 
